Citation Nr: 1219999	
Decision Date: 06/07/12    Archive Date: 06/20/12

DOCKET NO.  08-18 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a heart disability to include a heart murmur.  

2.  Entitlement to service connection for hemorrhoids.  

3.  Entitlement to service connection for a left foot disability to include Achilles tendonitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T.S. Willie, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1999 and from January 2009 to January 2011.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  

In March 2012, the Veteran was afforded a Board hearing at the RO.  Unfortunately, the audio recording was inadequate and a written transcript of that proceeding could not be produced.  In April 2012, the Veteran was notified that a transcript of the March 2012 hearing could not be produced.  He was offered the opportunity to present for another hearing and was informed that if he failed to respond within 30 days the Board would assume that he did not want another hearing.  The Veteran did not respond.  

The Board also notes that although the Veteran initially filed a claim for service connection for Achilles tendonitis of the left foot and a heart murmur, the Board has restyled the issues to include any potentially relevant left foot and heart-related claims raised by the record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.




REMAND

The Veteran has appealed the denial of service connection for a heart disability, hemorrhoids and a left foot disability.  Service treatment records reveal a complaint of ankle and foot pain in September 1983 and a finding of athletic foot infection in October 1988.  In October 1997, the Veteran reported a history of hemorrhoids or rectal disease.  He was shown to have an abnormal EKG in October 1997.  The Veteran reported a history of pain or pressure in the chest, heart trouble and palpitation or pounding heart during his March 1999 retirement examination.  Questionable heart murmur with no complications and sequela was noted at that time.  

The Veteran has related that he was treated in service for hemorrhoids and that it was suggested that he have them removed.  He contends that he declined to do so and has controlled them since that time but they frequently flare up.  He also asserts that he twisted his left foot (ankle) in July 1997 in physical training and that he has had foot pain since that time.  He also maintains that he was told that he had a heart murmur in service which may explain his current illnesses.  The record contains a February 2000 impression of atherosclerosis and current complaints of chest pain.  Also, at a January 2011 VA examination, a diagnosis of bilateral plantar fasciitis and degenerative joint disease was provided.  

In addition, the Veteran has related ongoing problems with hemorrhoids.  The Board finds the Veteran to be credible in this regard.  

In light of the in-service manifestations and the Veteran's competent report of continuity of symptomatology, a VA examination is warranted.  VA has a duty to assist claimants in obtaining the evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  This duty includes obtaining a medical examination or opinion if one is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  As the Veteran has not been afforded a VA examination in relation to his claims, a remand for such an examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded VA examinations for the purpose of identifying the nature and etiology of any current heart disability, hemorrhoids, and foot disability.  The claims folder must be made available to the examiner for review in connection with the examinations.  After examination and review of the claims folder, the examiner should provide an opinion, with supporting rationale, as to the whether it is at least as likely as not that any hemorrhoids, heart disability and left foot disability identified on examination is causally related to the Veteran's active service or any incident therein.  The Veteran's statement regarding continuous symptoms involving the claimed hemorrhoids should be considered credible.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


